Exhibit 10.1
HMS HOLDINGS CORP.
Restricted Stock Agreement
     THIS AGREEMENT, made as of the «grantdate» between HMS HOLDINGS CORP., a
New York corporation (the “Corporation”), and «first» «last» (the
“Participant”), is pursuant to the 2006 Stock Plan of the Corporation (the
“Plan”). The Plan, as amended by the Board of Directors (the “Board”) of the
Corporation, was last approved by the shareholders (the “Shareholders”) of the
Corporation on May 30, 2008. Said Plan, as it may hereafter be amended and
continued by the Board and the Shareholders, is incorporated herein by reference
and made a part of this Agreement.
     The Plan is administered by the Compensation Committee (the “Committee”) of
the Board, as defined in the Plan. The Board has determined that it would be to
the advantage and interest of the Corporation and its shareholders to grant the
restricted stock provided for herein to the Participant as an inducement to
remain in the service of the Corporation, or a Parent or a Subsidiary, as
defined in the Plan, thereof (the term “Corporation” shall hereinafter be deemed
to refer collectively to the Corporation and its Parents and Subsidiaries), and
as incentive for increased efforts during such service.
     NOW, THEREFORE, pursuant to the Plan, the Corporation, with the approval of
the Committee, hereby grants to the Participant as of the date hereof
February 19, 2009 restricted shares (the “Restricted Stock”) of the
Corporation’s common shares, $.01 par value per share (the “Common Stock”), upon
the following terms and conditions:
     1. The Restricted Stock shall vest as follows, provided that the
Participant is then employed by the Corporation on the respective vesting
date(s):

         
February 19, 2011
      «one-fourth» shares
February 19, 2012
  an additional   «one-fourth» shares
February 19, 2013
  an additional   «one-fourth» shares
February 19, 2014
  an additional   «one-fourth» shares

 



--------------------------------------------------------------------------------



 



     2. (a) In the event the Participant shall cease to be employed by the
Corporation by reason of the Participant’s death, disability (as defined below)
or involuntarily by the Corporation other than (i) for cause (as defined in
paragraph (b) below) or (ii) other than for cause, within 24 months following a
Change in Control (as defined in the Plan), the restricted Stock shall become
fully vested. In the event the Participant shall cease to be employed by the
Corporation for any other reason, the shares of Restricted Stock which are not
then vested shall be forfeited effective the date of termination of employment.
For purposes of this Agreement “disability” shall mean permanent and total
disability as defined by Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended as it now exists or may hereafter be amended. The vesting of the
Restricted Stock shall not be affected by any change of duties or position so
long as the Participant continues to be an employee of the Corporation. A leave
of absence or an interruption in service (including an interruption during
military service) authorized or approved by the Corporation shall not be deemed
an interruption of employment for the purposes of Section.
          (b) For purposes of this Section a termination “for cause” as
determined by the Board, shall be deemed to mean a termination “for cause” under
any employment agreement between the Corporation and the Participant. If at the
time of termination there is no such employment agreement in effect, a
termination “for cause” as determined by the Board, shall be deemed to mean a
termination of Participant’s employment on account of the deliberate gross
misconduct of the Participant or the violation by the Participant, after any
such termination, of the terms of a Restrictive Covenant and
Confidentiality/Non-Disclosure Agreement with the Corporation.
     3. Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Corporation or affect the right of the
Corporation to terminate the Participant’s employment or service at any time.
     4. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
extraordinary cash dividend or similar transaction or other change on corporate
structure affecting the Common Stock, the Committee shall make such adjustments
and substitutions to the number, class and kind of shares (to the nearest
possible full share) of the Restricted Stock as the Committee determines to be
appropriate in its sole discretion.

Page 2



--------------------------------------------------------------------------------



 



     5. Each certificate issued in respect of shares of Restricted Stock under
the Agreement shall be registered in the Participant’s name and deposited by the
Participant, together with a stock power endorsed in blank, with the Corporation
and shall bear the following (or a similar) legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in an Agreement entered into between the registered owner and HMS Holdings
Corp.”
When shares of Restricted Stock become vested, the Corporation shall cause to be
redelivered to the Participant, at the office of the Corporation at 401 Park
Avenue South, New York, New York 10016 or such other place as may be mutually
acceptable to the Corporation and the Participant, the number of shares of
Common Stock which have then vested from the shares of Restricted Stock
deposited with the Corporation; provided however, that the time of such delivery
may be postponed by the Corporation for such period of time as may be required
for the Corporation, with reasonable diligence, to comply with applicable
registration requirements under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and any requirements under any
other law or regulation applicable to the issuance or transfer of shares.
     6. During the period that shares of Restricted Stock remain unvested, the
Participant shall have all of the rights of a stockholder of the Corporation
with respect to the Restricted Stock, except that dividends and all other
distributions paid on the shares of Restricted Stock shall be accumulated and
paid to the Grantee at the time and to the extent of the vesting of such shares.
     7. The Participant agrees to pay to the Corporation, or to make
satisfactory arrangement with the Corporation for payment of, any federal, state
or local taxes, if any, required by law to be withheld in respect of the vesting
of the Restricted Stock. The Participant agrees that the Corporation may
withhold from Participant’s wages or other remuneration the applicable taxes. In
the discretion of the Corporation, the applicable taxes may be withheld in kind
from the shares of Common Stock otherwise deliverable to the Participant on the
vesting of the Restricted Stock.
     8. The Restricted Stock, to the extent it is unvested, shall not be
transferable other than by will or by the laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement

Page 3



--------------------------------------------------------------------------------



 



Income Security Act, or the rules thereunder. In the event of any attempt by the
Participant to transfer, assign, pledge, hypothecate or otherwise dispose of the
Restricted Stock or of any right hereunder, except as provided for herein or in
the 2006 Stock Plan, or in the event of the levy of any attachment, execution or
similar process upon the rights or interest hereby conferred, the Restricted
Stock to the extent it is unvested may be forfeited by the Corporation by notice
to the Participant.
     9. This Agreement shall inure to the benefit of and be binding upon the
heirs, legatees, distributees, executors and administrators of the Participant
and the successors and assigns of the Corporation.
     10. This Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of New York, other than its conflict of laws
principles.
     11. This Agreement (and the grant of Restricted Stock) is not an employment
or service contract, and nothing in this Agreement shall be deemed to create in
any way whatsoever any obligation on the Participant to continue as an employee,
or on the Corporation to continue the Participant’s service as an employee.
     12. This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be modified except as provided
in the Plan or in a written document executed by both parties.
     13. If any provision of this Agreement shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof.
[signature page follows]

Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed
by a duly authorized officer, and the Participant has affixed his signature
hereto.

             
 
                By: HMS HOLDINGS CORP.    
 
           
 
  Signature:   /s/ Robert M. Holster
 
Robert M. Holster    
 
      Chairman and Chief Executive Officer    
 
           
 
  Date:   February 19, 2009    
 
           
 
  Participant        
 
     
 
«first» «last»    
 
           
 
  Date:        
 
     
 
   

Page 5